Citation Nr: 0021630	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-43 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the December 4, 1952 rating decision wherein the RO 
denied entitlement to service connection for schizophrenia 
constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
April 1952.

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran's fiduciary-spouse 
has brought this appeal on behalf of the veteran.

A timely appeal was brought to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") from an April 13, 1998 decision of the Board 
wherein the Board found that the RO had not committed CUE 
when it denied entitlement to service connection for 
schizophrenia in December 1952.  The Court in November 1999 
vacated the April 13, 1998 Board decision and remanded the 
matter to the Board for another decision, taking into 
consideration matters raised in its order.  

In February 2000, the veteran's accredited representative and 
his fiduciary-spouse were advised of the opportunity to 
submit additional argument and evidence in support of the 
appeal within 90 days of the date of the Board's letter.  
Additional argument from the representative supporting the 
appeal was received at the Board in June 2000.


FINDINGS OF FACT

1.  The December 4, 1952 rating decision wherein the RO 
denied entitlement to service connection for schizophrenia 
was not appealed.

2.  The rating decision of December 4, 1952 did not contain 
any kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSION OF LAW

The December 4, 1952 rating decision wherein the RO denied 
entitlement to service connection for schizophrenia did not 
constitute CUE.  38 U.S.C.A. §  7105, in accord Veterans 
Regulation No. 2(a), pt. II, par. III; VA regulations 1008 
and 1009, 38 C.F.R. § 3.63, effective on December 4, 1952.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's initial VA benefit application for a "Mental 
condition, since Jan. 1952" was received at the RO in July 
1952, about three months after his separation from active 
military service.  

The RO requested a VA social and industrial survey after 
review of the service medical records in order to determine 
whether the preservice psychosis evidenced acute rather than 
chronic symptoms and to compare prior manifestations with 
those afterwards to determine whether aggravation occurred 
due to service.  

The veteran's service medical records show he was found to be 
normal psychiatrically on the October 1950 preinduction 
medical examination.  


The veteran was seen initially in January 1952 at a 
dispensary and the impression was schizophrenic reaction.  
Among the observation were that on many occasions he talked 
alone, that he constantly read the bible and wandered at 
night around the company area.  His brother informed that he 
had "similar conditions" two years previously and this 
continued after he married.  He had been seen by a physician 
who had the "story of his case".  

The impression was schizophrenic reaction when he was 
admitted to a military hospital in January 1952 where he 
remained a patient until his separation from military service 
in April 1952.  The history that was obtained indicated that 
he had a history of psychosis after drinking three years 
previously and then being taken to several psychiatrists 
including the consulting psychiatrist to the military 
facility.  It was reported that his sister interested him in 
bible reading in an attempt to have him discontinue drinking.  
It was reported that he had never been well since the onset 
of psychotic difficulty but made a partial adjustment until 
he was inducted into the military.  In service he was 
eventually sent to the hospital for evaluation when his 
behavior became so abnormal.  He was seen by the civilian 
neuropsychiatry consultant who made the diagnosis of 
catatonic type schizophrenia.  

In the final summary it was noted that the condition was now 
the same as when he entered the service and was not 
permanently aggravated by military service.  A medical board 
convened at this time also found that schizophrenia existed 
prior to service and was not aggravated by service. 

The veteran in October 1952 wrote to the RO inquiring about 
the status of his claim.  The RO in October 1952 wrote to the 
veteran to advise him that his case would be decided when 
information from the "Medical Division" was received.  



The November 1952 field investigation report of a VA 
psychiatric social worker was based upon September 1952 
interviews of the veteran, his spouse, his sister and a 
physician and another informant in October 1952.  The 
veteran's sister denied that he had been "really ill" prior 
to service but had "acute fatigue with some nervousness and 
loss of interest but no secuelae (sic)".  She advised that 
prior to his illness he had completed the second year of high 
school at age 20 and thereafter he attempted other training 
programs and later was a ticket taker at the family cinema.  

The physician identified by his sister and who reportedly had 
seen him before service recalled his impression was that the 
veteran suffered from a schizophrenic reaction.  Another 
informant mentioned the veteran had been a boarder about two 
years previously and did not recall observing any bizarre 
behavior. 

Based upon this record the RO in December 1952 denied 
entitlement to service connection for psychosis.  The rating 
board found that the evidence revealed psychosis existed 
prior to service and not permanently aggravated during 
service.  The RO provided notice of the determination in a 
December 1952 letter addressed to the veteran at his address 
of record.  He did not appeal the determination.  

The record shows that the RO in March 1970 reviewed the 
veteran's recent application to reopen the claim, with 
supporting evidence, and granted service connection for 
schizophrenia on the basis of aggravation.  The RO assigned a 
100 percent schedular rating effective December 5, 1968.  His 
spouse was furnished information about the effective date for 
compensation payments.  The claim for an earlier effective 
date from 1952 based on CUE was filed in March 1996.  The RO 
in July 1996 found that CUE was not committed in the December 
1952 rating decision that denied service connection.  


Criteria

Initially, the Board notes that the December 4, 1952 rating 
decision was not appealed and that the decision is final.  
Veterans Regulation No. 2(a), pt. II, par. III; VA 
regulations 1008 and 1009, effective on December 4, 1952.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1999), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.8 and 3.9, in effect on 
December 4, 1952.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).


The claimant will be notified of any decision authorizing the 
payment of benefit or disallowance of a claim.  Notice will 
include the reason for the decision, the claimant's right to 
initiate an appeal by filing a notice of disagreement and the 
time limits within which such notice may be filed.  38 C.F.R. 
§§ 3.7, 3.200 in effect on December 4, 1952.

A decision of a rating board unappealed within on year shall 
be final.  38 C.F.R. § 3.330, in effect on December 4, 1952.  

Application for review on appeal to the Administrator of 
Veterans Affairs' shall be shall be filed shall be filed 
within 1 year from the date of mailing notification of the 
result of initial review or determination except in 
simultaneous claims where one is allowed and one rejected.  
38 C.F.R. § 19.2 in effect on December 4, 1952.  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.




(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.





(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  
38 C.F.R. § 3.304, in accord 38 C.F.R. § 3.63, in effect on 
December 4, 1952.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 


(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306, in 
accord 38 C.F.R. § 3.63, in effect on December 4, 1952.


Analysis

The Board notes that the appellee's motion listed numerous 
documents to be translated but did not provide the list of 
documents to the Board.  However, the Court asked the Board 
to address those items of evidence in the record at the time 
of the challenged RO decision and apply the then-extant 
provisions of law with respect to the presumptions of sound 
condition and aggravation.  The Board identified two 
documents in the record at the time of the December 1952 
decision and had them translated.  In so doing, the Board 
believes it has complied with the Court's remand.  The 
documents show that the veteran and the RO corresponded in 
October 1952 regarding the status of the claim.  Implicit in 
the appellee's motion and the Court order is the finding that 
that a valid CUE claim has been presented. 

In this case, the appellant argues, in essence, that the RO 
decision in December 1952 committed CUE when it failed to 
grant service connection for schizophrenia having before it 
essentially the same evidence relied on by the RO to grant 
service connection in 1970.  The representative argues that 
the holding in Miller v. West, 11 Vet. App. 345 (1998) 
applies and should warrant a favorable determination on the 
question of a preexisting psychosis in light of the evidence 
in service.  It is argued that the evidence did not show 
natural progress of the condition as a result of service.  



Initially, the Board believes it is important to recognize 
what constitutes clear and unmistakable error and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  For example, 
changed diagnosis, failure to fulfill the duty to assist and 
a disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  There is no argument that the veteran 
did not receive adequate notice of the determination and 
appeal rights as provided in the regulations in effect at 
that time.

The correct facts of record as they were known at the time of 
the RO's December 1952 decision revealed that during active 
duty the veteran manifested psychiatric symptoms linked to 
schizophrenia.  The record showed he apparently had been 
manifesting such symptoms for some time before he was 
hospitalized in January 1952.  

The information obtained in service included an evaluation by 
a psychiatric consultant who had seen the veteran before 
service and an interview with a family member.  The pertinent 
history and assessment of his condition after treatment that 
included electroshock therapy formed the basis for the 
medical board determination that schizophrenia had existed 
prior to service and had not been aggravated by service.

After review of the service medical records, the RO had the 
veteran and family members interviewed, and a physician 
knowledgeable about his preservice psychiatric status and 
another informant were also interviewed.  This evidence 
included a physician's recollection of the veteran being 
found to have schizophrenia before service.  His sister also 
confirmed psychiatric trouble.   This record formed the basis 
for the rating determination.

The rationale for the December 4, 1952, RO decision has been 
reported previously. Clearly, the decision was supported by 
and consistent with the evidence then of record.  The 
comprehensive history obtained in service was reviewed by the 
RO and supplemented with a contemporaneous interview of the 
veteran and other informants.  

Regarding the representative's arguments, the current legal 
standard for VA adjudication of claims such as the veteran's 
that turn on the presumption of soundness appears in Gahman 
v. West, 13 Vet. App. 148 (1999); Vanerson v. West, 12 Vet. 
App. 254 (1999) and Miller v. West, supra.  

The applicable law and regulations in effect in 1952 are in 
accord with the current regulations that provide that VA must 
demonstrate through clear and unmistakable evidence that the 
veteran's schizophrenia existed prior to service to rebut the 
presumption of soundness to which he is entitled.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304, formerly embodied in 
38 C.F.R. § 3.63.  

Such evidence is undebatable evidence, that is, evidence that 
cannot be misinterpreted or misunderstood.  The determination 
requires that all evidence of record be considered.  
Vanerson, 12 Vet. App. at 258-59, 261.  It is well 
established that recorded history from a claimant relied on 
by a medical board without contemporaneous clinical evidence, 
mention of a diagnosis or examination is not clear and 
unmistakable evidence to rebut the presumption of soundness.  
Gahman, 13 Vet. App. at 150-51; Miller, 11 Vet. App. at 348.  
The medical board determination here appears to have relied 
on more than the veteran's history, as there was a reference 
to a diagnosis of psychosis before service.  So on that basis 
the facts are distinguished from those in Miller.  

In addition, the RO rating board could attach particular 
significance to the physician's recollection of the veteran 
having been diagnosed with schizophrenia before service.  
There is probative evidence in the contemporaneous record 
against the claim that the veteran was psychiatrically sound 
when he entered service.  See Gahman, 13 Vet. App. at 151; 
Vanerson, 12 Vet. App. at 261-62 and Miller, 11 Vet. App. at 
348.

The basis for RO determination regarding aggravation of 
schizophrenia is readily apparent from the record.  The RO 
could have reasonably concluded there was no aggravation in 
view of the medial summary in service that found, in essence, 
that the veteran had not sustained an aggravation of 
schizophrenia based upon the course of the disease in 
service.  In addition, there was no record of treatment after 
service when the veteran and family members were interviewed.  
His statements were made many years after service.  Thus the 
RO presumably based this conclusion on a review of the entire 
record of disability.  The Board finds that the record did 
not provide undebatable evidence that schizophrenia was 
aggravated or permanently worsened in service when all the 
evidence is considered.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999); Maxon v. West, 12 Vet. App. 453, 459-60 
(1999).  

Aggravation as the basis for service connection in 1970 
arguably was the result of the review of the record as it 
stood at that time.  That the record as it existed was felt 
to establish aggravation of preexisting schizophrenia by a 
reasonable certainty or reasonable inference is noted.  
However CUE requires a higher standard of proof. 38 C.F.R. 
§ 3.63 did not compel a favorable determination without 
establishing an increase in disability and the record was not 
undebatable on this point.

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

With this in mind, the Board points out that when each of the 
appellant's arguments of error of fact as cited above, are 
applied either specifically or collectively to the facts as 
known before the RO in December 1952, the conclusion made at 
the time was reasonable.  No medical record on file 
undebatably compelled the conclusion that the veteran's 
schizophrenia did not exist before service or that it was 
aggravated as a result of service.  

Clearly, the applicable law and regulations extant at the 
time of the RO decision of September 1952 were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time were correct and it has not been 
shown otherwise.  The RO considered all pertinent documentary 
evidence and it doses not appear that a relevant document was 
overlooked.  Or brought to the RO's attention but not 
obtained.   

The facts as they were known to the RO in December 1952 lack 
evidence of an error such that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, the Board finds that the criteria for CUE 
existing in the prior final RO decision of December 4, 1952 
have not been met.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  Disagreement with the 
way the evidence was evaluated is not a claim of CUE.  
Therefore, the Board must find that the rating decision of 
December 1952 was in accord with acceptable rating judgment.  
Clearly, it was not shown that the evidence compelled service 
connection as claimed.  See Bierman v. Brown, 6 Vet. App. 
125, 131 (1994); Suttmann v. Brown, 5 Vet. App. 127, 133-34 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The weight and probative value given to a particular 
examination report or treatment record involves judgment.  
Accordingly, the Board finds that the rating decision in 
question did not contain error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result regarding the claim of service connection for 
schizophrenia would have been manifestly different but for 
the error.  See also Baldwin v. West, 13 Vet. App. 1 (1999). 


ORDER

The December 4, 1952 rating decision wherein the RO denied 
entitlement to service connection for schizophrenia not 
having constituted CUE, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

